Citation Nr: 1810226	
Decision Date: 02/16/18    Archive Date: 02/27/18

DOCKET NO.  12-33 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel




INTRODUCTION

The Veteran served on active duty from January 1943 to January 1946.  He died in February 2012.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In her November 2012 VA Form 9, the appellant requested a hearing before a Veterans Law Judge at the RO.  A hearing was scheduled for July 2015; however, the appellant was unable to report due to a health problem, and requested rescheduling of her hearing as a videoconference.  A videoconference hearing was scheduled for December 2015, and the appellant was properly notified, but she failed to report without explanation or attempt to reschedule.  The hearing request is therefore considered withdrawn.  38 C.F.R. § 20.704(d).

In a February 2016 Board decision, the claim was remanded for further evidentiary development.  As will be discussed below, a review of the record reflects substantial compliance with the Board's Remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The VA Appeals Management Center (AMC) continued the previous denials in a January 2018 supplemental statement of the case (SSOC).  The appellant's VA claims file has been returned to the Board for further appellate proceedings.


FINDING OF FACT

The cause of the Veteran's death in February 2012 was subarachnoid bleeding secondary to epidural hematoma caused by a fall and head injuries due to or as a consequence of coronary artery disease; these disabilities were not causally related to his service-connected compression fracture of the eleventh dorsal vertebrae.


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C. §§ 1310, 5107 (2012); 38 C.F.R. §§ 3.312, 3.1600 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

Neither the appellant nor her representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Regarding VA's duty to notify, in the February 2016 Remand, the Board instructed the AOJ to associate a copy of a May 2012 duty to notify and assist letter with the claims file.  Upon remand, the requisite letter was associated with the appellant's claims file.

Regarding VA's duty to assist, the February 2016 Remand instructed the AOJ to contact the appellant and request that she identify the hospital in which the Veteran passed away in February 2012.  Pursuant to the Remand, a January 2017 letter was sent to the appellant requesting identifying information concerning the hospital in which the Veteran was treated at the time of his death.  The letter also requested that the appellant provide a properly completed VA form 21-4142, Authorization and Consent to Release Information to the Department of Veterans Affairs, for that facility.  However, the appellant failed to respond to the January 2017 letter.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining outstanding private treatment records as to the pending claim has been met.

Therefore, the AOJ complied with the February 2016 remand instructions and the duties to notify and to assist has been satisfied in this matter.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268, 271 (1998) where there was substantial compliance with Board's remand instructions).

II. Analysis

The cause of a veteran's death will be considered to be due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  38 C.F.R. § 3.312(a).  This question will be resolved by the use of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the veteran, including, particularly, autopsy reports.  38 C.F.R. § 3.312(a).  For a service-connected disability to be considered the principal or primary cause of death, it must singly, or with some other condition, be the immediate or underlying cause, or be etiologically related thereto.  38 C.F.R. § 3.312(b).  In determining whether a service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1).

Applicable law provides that service connection will be granted for disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303.  However, that an injury or disease occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

In this matter, the Veteran died in February 2012, and his Certificate of Death indicates that the immediate cause of his death was subarachnoid bleeding due to or as a consequence of epidural hematoma due to or as a consequence of fall and head injury due to or as a consequence of coronary artery disease.  The Board notes that the Veteran was service-connected for a compression fracture of the eleventh dorsal vertebrae at the time of his death.

The appellant argues that the Veteran suffered a fall in his home due to his limping gait that was caused by his service-connected compression fracture of the eleventh dorsal vertebrae.  See, e.g., the appellant's statements dated May 2012 and July 2012.  For the reasons set forth below, the Board finds that the service connection for the cause of the Veteran's death is not warranted.

As indicated above, the Veteran served on active duty from January 1943 to January 1946.  He was service-connected for compression fracture of the eleventh dorsal vertebra with moderate limitation of motion of the dorsal spine at 10 percent, effective from June 16, 1946.  An increased rating claim was denied in August 1999.

The evidence of record indicates that the Veteran underwent four vessel coronary artery bypass surgery in October 2001.  In October 2004, his VA treatment provider reported that the Veteran had experienced very low blood pressure many times.  A history of coronary artery disease, hypertension, hyperlipidemia, and chronic low back pain was indicated.  See the private treatment records dated October 2004.  Acute low back pain was noted in October 2007.

Private treatment records dated in September 2011 indicated that the Veteran had a surgical repair of a right iliac artery aneurysm.  Private treatment records dated in November 2011 noted that the Veteran suffered from low blood pressure and weakness.  The Veteran's treatment provider described the Veteran's history of coronary artery disease, coronary bypass graft surgery, carotid artery stenosis, hypertension, hyperlipidemia, congestive heart failure, anemia, gastrointestinal bleed, and deep vein thrombosis of the bilateral legs and left upper arm.  See the private treatment records dated in November 2011.

A VA medical opinion was obtained in June 2014 at which time the examiner determined "[i]t is less likely than not that the Veteran's fall and head injury were caused by or due to his service-connected T-11 compression fracture."  The examiner explained,

From review of file and CPRS, there are few entries documenting complaints of thoracic back pain between 1999 and 2012.  There are no entries documenting worsening of this condition.  In the year prior to this Veteran's death, records note he was on Coumadin for treatment of DVTs [deep vein thromboses].  There is evidence that Veteran had problems with hypotension, as he was being treated with Florinef, a medication used to treat chronic orthostatic hypotension.  He was treated for numerous infections, requiring an admission in November 2011 to rule-out sepsis; Veteran was noted to be so weak at that time that he was unable to walk.

The examiner continued,

Evidence that the Veteran had several non-service-connected conditions which would increase his risk of falls (elderly age 80 years old), chronic orthostasis requiring use of medication, at least one infection documented to cause weakness leading to immobility and use of medication which would increase his risk for an intracranial hemorrhage if he fell (Coumadin for DVTs), in the absence of any objective documentation of worsening back pain causing gait instability or falls, strongly suggests that the Veteran's demise was related to non-service-connected conditions as noted.

When assessing the probative value of a medical opinion, the access to claims files and the thoroughness and detail of the opinion must be considered.  The opinion is considered probative if it is definitive and supported by detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  The United States Court of Appeals for Veterans Claims (Court) has held that claims file review, as it pertains to obtaining an overview of a claimant's medical history, is not a requirement for private medical opinions.  A medical opinion that contains only data and conclusions is not entitled to any weight.  Further a review of the claims file cannot compensate for lack of the reasoned analysis required in a medical opinion, which is where most of the probative value of a medical opinion comes from.  "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The findings of the June 2014 VA examiner were thoroughly explained and fully supported by the evidence of record, as well as the pertinent medical literature.  To this end, the Board notes that the June 2014 medical opinion was based on a review of the record, including the lay statements submitted by the appellant, and the examiner explained the reasons for her conclusions based on an accurate characterization of the evidence of record.  The Board therefore places significant weight on the findings of the June 2014 VA examiner.  See Nieves-Rodriguez, supra; see also Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").  Accordingly, the Board finds that the competent medical evidence demonstrates the absence of nexus between the Veteran's death and his service-connected compression fracture of the eleventh dorsal vertebrae.

The appellant has not produced a medical opinion to contradict the conclusions set forth in the June 2014 VA medical opinion.  As was explained in the VCAA section above, the appellant has been afforded ample opportunity to present competent medical evidence in support of her cause of death claim.  She has not done so.  See 38 U.S.C. § 5107(a) (2012) (it is the claimant's responsibility to support a claim for VA benefits).  Thus, the June 2014 VA medical opinion stands unchallenged as competent evidence on this crucial question of nexus.

The Board therefore finds that the evidence of record does not support a finding that the service-connected compression fracture of the eleventh dorsal vertebrae was either a principal or contributory cause of the Veteran's death.  The competent evidence does not show that the service-connected compression fracture contributed substantially or materially to the Veteran's death; combined to cause his death; or aided or lent assistance to the production of death.  Significantly, a causal connection has not been demonstrated.  38 C.F.R. § 3.312(c)(1).

The Board has carefully considered the contentions of the appellant that the Veteran's death was causally related to his service-connected compression fracture of the eleventh dorsal vertebrae.  To this end, the Board recognizes that lay witnesses are competent to opine as to some matters of diagnosis and etiology, and the Board must determine on a case by case basis whether a veteran's particular disability is the type of disability for which lay evidence is competent.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Kahana, 24 Vet. App. at 433, n. 4.  In this case, the appellant's assertions as to etiology concern an internal medical process, which extends beyond an immediately observable cause-and-effect relationship that is of the type that the courts have found to be beyond the competence of lay witnesses.  Cf. Jandreau, 492 F.3d at 1376 (lay witness capable of diagnosing dislocated shoulder); Barr v. Nicholson, 21 Vet. App. 303, 308-9 (2007); Falzone v. Brown, 8 Vet. App. 398, 403 (1995) (lay person competent to testify to pain and visible flatness of his feet); with Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant"); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Jandreau, 492 F.3d at 1377, n. 4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  See also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir.2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge).  Questions of competency notwithstanding, the appellant's lay theory regarding the cause of the Veteran's death is contradicted by the conclusion of the June 2014 VA examiner who specifically considered the appellant's contentions in rendering her negative opinion.  The Board finds the specific, reasoned opinion of the trained medical professional who conducted the June 2014 VA opinion to be of greater probative weight than the more general lay assertions of the appellant.

In sum, the preponderance of the competent and probative evidence is against a finding of service connection for the cause of the Veteran's death.  Accordingly, the claim is denied.  In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the appellant's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C. § 5107(b) (2012); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.




____________________________________________
K. CONNER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


